UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7583


PERCIVAL NORMAN FENTON,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



                            No. 12-7594


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PERCIVAL NORMAN FENTON,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke and Harrisonburg.      Glen E.
Conrad, Chief District Judge.       (7:12-cv-00106-GEC; 5:07-cr-
00025-GEC-1; 5:12-cv-80435-GEC-RSB)


Submitted:   November 2, 2012             Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Percival Norman Fenton, Appellant Pro Se.  Grayson A. Hoffman,
Assistant United States Attorney, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In these consolidated appeals, Percival Norman Fenton

appeals the district court’s order denying his motion to review

and correct the restitution order and to reconsider the court’s

denial of his petition for a writ of error coram nobis, and the

court’s order denying his subsequent motion for a certificate of

appealability.

              With   respect     to   the    district      court’s    order    denying

Fenton’s motion to review and correct the restitution order and

to reconsider, we dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.                            When the

United States or its officer or agency is a party, the notice of

appeal must be filed no more than sixty days after the entry of

the district court’s final judgment or order, Fed. R. App. P.

4(a)(1)(B), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).               “[T]he timely filing of a notice

of   appeal    in    a   civil   case   is       a   jurisdictional   requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on June 26, 2012.          The notice of appeal was filed on September

4, 2012.       Because Fenton failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal of the court’s June 26 order.

                                             3
               With    respect    to     the       district     court’s       order       denying

Fenton’s motion for a certificate of appealability, the order is

not    appealable       unless    a     circuit          justice      or    judge       issues    a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2006).

A     certificate       of     appealability          will      not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on     the    merits,    a     movant          satisfies     this        standard      by

demonstrating          that    reasonable          jurists      would        find       that    the

district       court’s       assessment       of    the    constitutional              claims    is

debatable      or     wrong.      Slack       v.    McDaniel,         529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

movant    must      demonstrate        both    that       the   dispositive            procedural

ruling    is    debatable,       and    that       the    motion      states       a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Fenton has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately




                                               4
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  5